Disciplinary Proceeding

PER CURIAM.
Upon review of the record of the disciplinary board’s findings and recommendations and the record filed herein, it is the decision of the court that the disciplinary board’s recommendations be adopted.
The disciplinary board found that Respondent had violated Rules 1.3 and 1.4 of the Rules of Professional Conduct for having neglected legal matters entrusted to him and having been seriously neglectful of his duty to respond to the inquiries of his client, the Shreveport Bar Association, and the Office of Disciplinary Counsel.
Accordingly, it is ordered that N. Martin Trichel be suspended from the practice of law for a period of six months from the finality of this decision, with that sanction suspended and Mr. Trichel being placed on probation for six months subject to fulfillment of conditions set forth by the disciplinary board.
SUSPENSION AND PROBATION ORDERED.
CALOGERO, C.J., not on panel.